DETAILED ACTION

Status of Application
This action is a Final Rejection in reply to a response to the amendment and response filed on October 22, 2021. 
Claims 1-40 have been canceled. 
Claims 41, 42, 44, 46, 49, 50, 52, 54, 57, 58, 60, and 62 have been amended.
Claim 65 has been added.
Claims 41-65 are pending and rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


IDS Reference
CN 101364882 (Wei) was provided in the IDS filed on October 28, 2021. This reference was reviewed. However, in light of the translation issues in both this reference and the instant application, the relevance of this reference is not clear. Applicant should consider explaining whether this reference teaches any of the features of the instant claims and pointing out any differences. 


Response to Arguments
	Regarding the rejection under 35 U.S.C. 101, Applicant argues that “the act of storing such information cannot actually be conducted by human beings.” Remarks at 15. However, although claim 41, for example, states that the storing is performed by the processor, the processor is being used as a tool to implement the process, including the storing. Although a computer is required to store data within a computing environment, but for the computer, the data could be stored without the use of technology. 
	Applicant further argues that “[u]nlike the claimed charging trigger function device, a human being cannot send a charging request message to an onion charging system in such a timely way, and therefore cannot conduct the claimed ‘sending’ step.” Remarks at 15. Similar to the “storing” step, the “sending” step could be performed manually. Even though a computer almost always speeds up a process, a claim is directed to an abstract idea when the computer is just being used as a tool to automate a business process. 
	Applicant argues that claim 41 improves the CTF device by alleviating a pressure of information exchange between the CTF device and the OCS. Remarks at 17. However, the noted improvement does 
	As noted in the Interview Summary that was mailed on January 28, 2022, paragraph 0111 of the Specification contains features that would likely make the claims eligible. 
	The other rejections have been withdrawn in light of Applicant’s amendments and remarks. Therefore, the arguments relating to the other rejections are moot. 	


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 41-65 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

2019 PEG Step
Analysis of Claims 41-65
Step 1: Does the Claim Fall Within a Statutory Category?
Yes. Claims 41-48 and 57-65 recite a method and, therefore, are directed to the statutory class of process. Claims 49-56 recite a device and, therefore, are directed to the statutory class of machine/manufacture.
Step 2A, Prong 1: Is a Judicial Exception Recited? 
Yes. The claims recite the abstract idea of tracking charging information. This is certain methods of organizing human activity such as a fundamental economic practice or commercial or legal interaction (i.e., agreement in the form of contracts, legal obligation, sales activities or behaviors, and business relations).  The claims also recite a mental process because the process of claim 41, for example, could be performed manually outside of a computer. Thus, the claims recite an abstract idea. 
Step 2A, Prong 2: Is the Abstract Idea Integrated into a Practical Application?
No. The additional elements of these claims include “by a processor of a charging trigger function device,” “online charging system,” “at least one processor,” “a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor to cause the at least one processor to.” The claims as a whole merely use a computer as a tool to perform the abstract idea. The claimed computer components are recited at a high level of generality and are 

No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. Additionally, receiving and sending data are insignificant extra-solution activity and well understood, routine, and conventional. See MPEP 2106.05(d) and (g); see also, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). 


The dependent claims include the same additional elements as the independent claims and are similarly rejected. 
As such, the claims are not patent eligible.


Relevant Prior Art
	The following references are relevant to Applicant’s invention:
Cai et al., U.S. Patent Application Publication No. 2006/0114932 A1.
Duan, U.S. Patent Application Publication No. 20070185809 A1. 
Stura, U.S. Patent Application Publication No. 20080153457 A1.
Xie et al., U.S. Patent Application Publication No. 2009/0024502 A1.
Gustafsson, U.S. Patent Application Publication No. 2014/0337229 A1.
Bystrom
Castro et al., U.S. Patent Number 9,026,100 B2. 
Sharma et al., U.S. Patent Application Publication No. 2012/0129490 A1.
Barton, Bart. “Online Charging System (OCS) – introduction to Gy interface,” LTE and Beyond, http://www.lteandbeyond.com/2012/01/online-charging-system-ocs-how-gy.html (Jan. 11, 2012). 
Cheboldaeff, Marc. “Interaction between an Online Charging System and a Policy Server,” ICN 2011: The Tenth International Conference on Networks. (2011), p. 47-51. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth Rosen whose telephone number is 571-270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698